PER CURIAM.
Having conducted a thorough review of the record in this workers’ compensation case, we conclude that there is no competent substantial evidence to support the finding of the judge of compensation claims that claimant was TTD from January 26, 1998 through the date of the trial, which finding was purportedly based upon the testimony of Dr. Stephen T. Pyles. The testimony of Dr. Pyles supports the award of TTD only through February 10, 1998. Accordingly, we reverse the award of temporary total disability benefits for the period of “January 26, 1998 through the date of trial and continuing” and remand with directions that the award be modified to the period of January 26, 1998 through February 10,1998.
REVERSED and REMANDED.
ERVIN, ALLEN and DAVIS, JJ., CONCUR.